Citation Nr: 1423505	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-42 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability, including cataracts.

2.  Entitlement to service connection for refractive error of the eyes.

3.  Entitlement to service connection for anemia.  

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 1981, October 2003 to April 2005, September 2005 to December 2005, and January 10 - 25, 2008.  

The appeal comes before the Board of Veterans' Appeals (Board) from July 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that while the Veteran did not expressly appeal the July 2008 RO decision denying service connection for anemia when he filed claims in December 2008 including for service connection for anemia, evidence was added to the record inclusive of VA treatment records added in August 2008, which included evidence supportive of one of the elements of the claim for service connection for anemia, specifically VA treatment records pertaining to the nature of the Veteran's blood disorder characterized as anemia.  Because this would be sufficient to reopen the claim and was added to the record within the year following the July 2008 decision denying the claim, the need to reopen the claim is obviated, and the appealed claim for service connection for anemia on appeal originates from the August 2008 decision.  King v. Shinseki, 23 Vet. App. 464, 466-467 (2010).  

The Board notes that by a VA Form 9 in May 2009 the Veteran had perfected appeals of claims for service connection for a cervical spine condition and a right shoulder disability.  38 C.F.R. § 20.200 (2013).  However, by a Decision Review Officer (DRO) decision of August 2010, the Veteran was granted service connection for those claimed disabilities.  Accordingly, there remains no case in controversy for appellate consideration as to those claims.  

The record in this case includes the physical claims file as well as electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  
 
The issue(s) of  entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence preponderates against the Veteran having a disabling condition of the eyes or vision other than refractive error and cataracts.  

1.  The evidence preponderates against the Veteran having an eye disability other than refractive error and cataracts.

2.  The evidence preponderates against cataracts having developed in service or otherwise being causally related to service.  

3.  The evidence preponderates against anemia having developed in service or otherwise being causally related to service.  
  

CONCLUSIONS OF LAW

1.  Refractive error of the eye is not a condition for which service connection may be established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) (2013); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria for service connection for a disability of the eyes, including cataracts, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

3.  The criteria for service connection for anemia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by re-adjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24   (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. 

VA has fulfilled the above requirements in this case for the claims for service connection for anemia and disabilities of the eyes or vision.  A VCAA notice letter was sent in March 2008 addressing the anemia claim, and VCAA letters January 2009 April 2009 addressed all both claims.  These letters addressed the claims as then styled and afforded adequate notice prior to the appealed rating actions for the respective claims (July 2008 rating action addressing anemia, and March 2009 rating action addressing both claims.  The eye/vision claim is here recognized as two claims based on two distinct conditions of the eyes/vision being clarified in the course of appeal and recognized by medical findings:  refractive error of the eyes, and cataracts.  The VCAA letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, the bases of review, and the information and evidence necessary to substantiate the claims.  Because refractive error of the eyes cannot be service connection as a matter of law, any notice or development assistance deficiency as to that condition is ultimately moot.  Sabonis.  

The Veteran also was informed by these letters that it was ultimately his responsibility to see that pertinent evidence not in Federal possession was obtained.  The Veteran was also afforded Dingess-type notice by the VCAA letters, addressing downstream issues of rating criteria and effective date.

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims and that he provide necessary authorization to obtain those records.  They requested evidence and information about treatment after service in support of the claims.  Based on information provided by the Veteran, post-service treatment records were obtained from VA sources.  These records were associated with the claims file. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing conducted in this case, the undersigned outlined the issues on appeal and suggested that any evidence tending to support the claim that had not yet been submitted should be, which included in this case evidence of a causal link between service and both the claimed eye or vision disorders and the claimed anemia.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decisions and an SOC.  He also was informed of records not obtained, the importance of obtaining all relevant records, and his responsibility to see that records are obtained in furtherance of his claim.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claim.  

While the Board recognizes the elapse of a significant interval between the August 2010 SOC and the present adjudication, the Board does not find that non-duplicative, pertinent evidence has been added to the record so as to require RO review and issuance of a SSOC prior to the Board's adjudication of the appealed claims for service connection for anemia and eye/vision disorders.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2013).  Subsequent treatment records merely noted or addressed claimed disabilities whose current diagnosis was already established in the record.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection for which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examinations for compensation purposes in May 2010 addressing claimed anemia and eye/vision disorders, with addenda in August 2010.  
The Board finds that these examinations and addenda sufficiently addressed the medical questions of diagnosis and etiology of the claimed conditions, with due consideration of the entire evidentiary record, lay statements, and relevant medical knowledge.  These examination and addenda also provided analyses based on review of all the evidence of record, inclusive of clinical records and past examination records within the claims file, and relevant tests or studies, and included opinions supported by this analysis with satisfactory rationale sufficient to be weighed against contrary evidence.  The Board finds that the examinations and addenda, taken together with the balance of medical and non-medical evidence of record, provide sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claims on appeal adjudicated herein.  38 C.F.R. § 4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In view of the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the currently appealed claims herein adjudicated.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.  Neither the Veteran nor his representative has presented any avenues of evidentiary development which have a reasonable possibility of furthering the claim.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the currently appealed claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 . 

The Veteran has submitted lay statements in support of this claim. He also provided testimony before the undersigned at his February 2012 Travel Board hearing.  There is no indication that the Veteran desires a further opportunity to address these claims. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claims for service connection for anemia and a vision/eye disorder (adjudicated as cataracts and refractive error) have been accomplished. 

II. Applicable Laws and Regulations Governing Claims for
Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110  (West 2002 & Supp. 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314   (1993).  However, service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Certain diseases, including primary anemia, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau, 492 F.3d at 1377  ; see also Buchanan, 451 F.3d at 1337   ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30   (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Additionally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  However, where the law and not the facts are dispositive upon a claim, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case. More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).

III.  Gulf War Undiagnosed Illness Consideration

The Veteran's service personnel records reflect that the Veteran was stationed in the Southwest Asia theater of operation during the Persian Gulf War, and while the Veteran alleges that his claimed conditions may be due to exposures in that theater during the Persian Gulf War.  However, as discussed below, the Veteran's claimed conditions are medically diagnosed as iron deficiency anemia, refractive errors of the eyes, and cataracts.  Because an undiagnosed illness is not represented by the Veteran's claims, the claims cannot be supported on the basis of regulations governing Persian Gulf War undiagnosed illness.  38 C.F.R. § 3.317  (2013).  The Gulf War undiagnosed illness question with regard to the Veteran's iron deficiency anemia is discussed further below.  


III.  Claim for Eye Disabilities or Loss of Vision

The Veteran has contended that he has eye disabilities associated with exposure to sand and other irritants in service, including when stationed in Iraq.   However, service treatment and service examination records do not present findings of eye disability other than refractive error of the eyes.  

Upon a VA ophthalmology examination for compensation purposes in May 2010, the Veteran complained of blurred vision of gradual onset with progressive worsening.  He was noted to report that he was exposed to sand and other foreign bodies as bilateral eye irritants.  The Veteran also complained of occasional sensation of a foreign body in both eyes.  

The May 2010 examiner conducted muscle function and funduscopic examinations which revealed normal findings with no diplopia.  Corrected central visual acuity was 20/20 bilaterally for both near and far vision.  Eye lenses were also normal, though trace nuclear sclerotic cataracts were present bilaterally.  The balance of physical eye examinations were without detected abnormality.  The examiner attributed the Veteran's complaint of blurred vision to refractive error, which the examiner noted was unrelated to the Veteran's military service.  

In an August 2010 addendum, the examiner opined that the Veteran's trace nuclear sclerotic cataracts, refractive error, and complained-of dry eyes were not related to or made worse by military service.  (The addendum report contains a typographic error, stating "are to related to" rather than "are not related to."  However, the balance of the addendum opinion addresses causes not related to service for these conditions, and hence the error is clear and does not preclude understanding of the opinion, which opinion, with the typographic error corrected, is consistent with that provided by the examiner in the original May 2010 examination report.)  The examiner explained that the refractive error in the eyes was stable, and increased need for correction of refractive error was to be expected with age.  The examiner also explained that the cataracts were not significant for the Veteran's vision and were also "likely related to aging."  The examiner  added that while dry eyes and complaint of a foreign bodies sensation were not found on examination, these were also otherwise not attributable to any ocular injury.  

The Board finds the May 2010 examination and August 2010 addendum to be consistent with the balance of service and non-service records, including pre- and post-service records, as not reflecting eye disability which developed in service or was otherwise related to service.  The Board accordingly concludes that the preponderance of the evidence is against the claim for service connection for eye disability.  38 C.F.R. § 3.303.  

While the Veteran is competent to address his subjective perceptions of eye problems, he is not competent to address the medical nature of these eye problems.  Refractive error of the eyes is specifically excluded from disabilities warranting service connection, because it is recognized by regulation as a congenital or developmental defect for which there is no entitlement to service connection.  38 C.F.R. §  3.303(b).  On that basis, service connection for refractive error of the eyes is properly denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim as a matter of law).

The Veteran's service records did not identify the presence of his now identified trace nuclear sclerotic cataracts, and there is otherwise no indication that they were present in service.  The May 2010 examiner specifically concluded that they did not impact vision.  Hence, it is highly unlikely that any blurry vision or other vision difficulty experienced by the Veteran in service would be attributable to the cataracts.  The Board accordingly concludes that the weight of the evidence is against any difficulties of vision detected by the Veteran either in service or post service being due to his cataracts.  There is thus no competent, credible evidence supporting the development of any eye disability including cataracts in service, and there is no competent, credible evidence of record causally linking service to the Veteran's eye disability now diagnosed as cataracts.  No other current eye disability has been identified in the record.  The weight of the evidence is against the Veteran's complained-of dry eyes being a current disability, with objective examination not revealing of such a disability.  The preponderance of the evidence is thus against the claim for service connection for any eye disability to include cataracts.  38 C.F.R. §  3.303.  Because the preponderance of the evidence is against the claim for service connection for eye disability, including cataracts, the benefit of doubt does not apply.  38 U.S.C.A. §  5107(b); Gilbert.  

IV.  Claim for Anemia

The Veteran's claim for service connection for anemia is based on his contention that the condition is related to exposures in service.  

The Veteran was not found to have anemia in service, with none detected in service treatment or examination records, and without the Veteran complaining of symptoms in service which were medically identified as potentially indicative of anemia.  

The Veteran's anemia was first detected in VA blood work post service in 2006.  Treatment records reflect its diagnosis as iron deficiency anemia and its treatment with iron supplements.  

Upon VA examination in May 2010 addressing claimed conditions including the Veteran's anemia, the examiner considered the question of the Veteran's anemia being due to multi-system illness or undiagnosed illness due to exposures while serving in the Persian Gulf.  The examiner opined that this was not the case, explaining that the Veteran's anemia was iron deficiency anemia, corrected with iron supplements.  The examiner explained that he was without medical awareness of any environmental agents that would cause iron deficiency anemia.  

Because the Veteran's anemia has been diagnosed and effectively treated as iron deficiency anemia, it is not implicated as an undiagnosed illness, and therefore consideration of the condition as a Persian Gulf War undiagnosed illness is not warranted.  38 C.F.R. § 3.317.  

The Veteran, as a layperson, is not competent to address the distinctly medical questions of causation or etiology of anemia.  Jandreau.  

In the absence of evidence supporting development of the anemia during service, and in the absence of medical evidence causally linking the Veteran's service to his anemia, the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  Therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert.  

V.  Other Considerations

While the record reflects that the Veteran was called up to active duty again effective January 10, 2008, he was disqualified for active duty based on medical unfitness, effective January 25, 2008.  There is no indication that the Veteran's claimed disabilities worsened during that two week interval, and hence neither development of the claims nor grant of the benefits sought is warranted based on that brief interval of active duty.  See 38 U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. §§3.306(a) (2013).  The presumption of soundness is inapplicable for this interval due to the absence of a service entrance examination.  See 38 U.S.C.A. § 1111 (West 2002) (governing presumptions of soundness); 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


ORDER

Service connection for bilateral eye disability, including cataracts, is denied.

Service connection for refractive error of the eyes is denied.  

Service connection for anemia is denied. 


REMAND

Claim for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss related to noise exposures in service, including in combat circumstances in Iraq.  

Upon VA audiology examination for compensation purposes in June 2010, the Veteran's reported history of noise exposure in service including close-proximity explosion was noted.  However, the examiner observed that current audiometric testing produced findings of hearing within normal limits, with these results not reflecting any significant threshold shifts between testing in January 2010 and June 2010.  

On the authorized audiological evaluation in June 2010, pure tone thresholds, in 

decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
5
10
15
10
15
13
LEFT
15
15
15
10
10
13

Speech audiometry revealed speech recognition ability of  94 percent in the right ear and of 94 percent in the left ear.

The examiner opined, based on current hearing within normal limits and no showing of threshold shifts, that it was not at least as likely as not that the Veteran had hearing loss related to service.  

However, at his hearing before the undersigned in February 2012 the Veteran testified that his hearing had become worse, and hence the case presents a possibility that further medical evaluation may find hearing loss disability and may provide an opinion linking such disability to in-service noise exposure.  It is now nearly four years since the January 2010 examination.  Accordingly, the Board believes a new, contemporaneous examination is warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran additional opportunity to submit evidence or argument in furtherance of his claim for service connection for bilateral hearing loss. 

2. With the Veteran's assistance, as appropriate, obtain any additional pertinent VA and private records, to include in particular any ENT treatment records and any additional treatment or examination records for hearing loss.

3. Thereafter, afford the Veteran an audiology examination to address the nature and etiology of any current bilateral hearing loss. The examination should be informed by current audiology findings, lay statements, and medical evidence of record.  The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence, including as reflected in digital VA records, inclusive of records within Virtual VA and VBMS, must be made available to the examiner and must be reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should address the following:

a. The examiner should note the Veteran's February 2012 Board hearing testimony wherein the Veteran alleged worsening of his hearing since his most recent VA audiology examination in June 2010, and addressing noise exposures and potential damage to hearing from exposure to explosions in service.  The examiner should also note other relevant evidence, inclusive of any VA or private records of treatment for hearing disability.  

b. For any current hearing loss found, the examiner should opine whether it is at least as likely as not (at least 50 percent probability) that the hearing loss developed in service or is otherwise causally related to service, or, contrarily, whether such a link to service is unlikely. The examiner should provide a complete explanation for his/her opinions. 

c. The examiner should address the kind of hearing loss the veteran has in each ear, and whether the type he has is typically caused by acoustic trauma, infection, the aging process, or other cause, or is of a mixed type.  If his particular type of hearing loss is one typically caused by acoustic trauma, and the examiner provides a negative opinion as to a causal link to in-service noise exposure, the examiner must provide a narrative discussing why the acoustic trauma in service is not as likely as not the cause of any current hearing loss.

d.  The examiner should also address the impact of the Veteran's hearing loss on his daily activities, including employment.  

4. Thereafter, readjudicate the claim for service connection for bilateral hearing loss.  If the claim is not granted in its entirety, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


